Title: Thomas Jefferson’s General Plea in Livingston v. Jefferson, [ca. 28 February 1811]
From: Livingston, Edward,Jefferson, Thomas
To: United States Circuit Court, Virginia District


          
             ca. 28 Feb. 1811 
          
          
            
              Jefferson
              }
            
            
              ads
              Plea—“Not guilty.”
            
            
              Livingston
            
          
          And the said Thomas, according to the Statute in such case made & provided, & by leave of the court, for further plea in this behalf saith; that he is not guilty of any of the several trespasses above laid to his charge, in manner & form as the said Edward hath above thereof complained against him; and of this he putteth himself upon the Country &c:
        